Case 2:13-bk-50380   Doc 76   Filed 06/03/21 Entered 06/03/21 15:02:38   Desc Main
                              Document     Page 1 of 5
Case 2:13-bk-50380   Doc 76   Filed 06/03/21 Entered 06/03/21 15:02:38   Desc Main
                              Document     Page 2 of 5
Case 2:13-bk-50380   Doc 76   Filed 06/03/21 Entered 06/03/21 15:02:38   Desc Main
                              Document     Page 3 of 5
Case 2:13-bk-50380   Doc 76   Filed 06/03/21 Entered 06/03/21 15:02:38   Desc Main
                              Document     Page 4 of 5
Case 2:13-bk-50380   Doc 76   Filed 06/03/21 Entered 06/03/21 15:02:38   Desc Main
                              Document     Page 5 of 5
